Exhibit 10.1

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

This Amendment No. 1 to Employment Agreement (“Amendment”) is entered into and
dated effective as of May 4, 2012 by and between Brightpoint, Inc. (the
“Employer” or the “Company”), and Anurag Gupta (the “Executive”).

WHEREAS, the Employer and the Employee have entered into that certain Employment
Agreement dated effective as of January 1, 2010 (the “Employment Agreement”);

WHEREAS, Employer and Employee wish to amend the Employment Agreement as
provided below;

NOW, THEREFORE, the Employer and Employee, in consideration of the mutual
covenants and agreements contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, do
hereby agree as follows:

1. Definitions. Unless otherwise defined herein, all capitalized terms used
herein shall have the meaning ascribed to such terms in the Employment
Agreement.

2. Amendments. The Employment Agreement is hereby amended as follows:

(a). Section II (Compensation) is deleted in its entirety and replaced with:

“A. During the initial term of this Employment Agreement, the Employer shall pay
the Executive a salary (the “Salary”) at a rate of US$650,000 per annum, payable
in equal monthly installments on the first day of each month, or at such other
times as may mutually be agreed upon in writing between the Employer and the
Executive. Such Salary may be increased or otherwise modified at the end of the
term in the sole discretion of the Board or the Board’s Compensation and Human
Resources Committee (“Compensation Committee”), based on negotiations between
the Employer and the Executive, taking into account actual results of the
Executive’s area of operations and salary changes for the presidents of the
Company’s other divisions. Any such modification shall be recorded as an
extension of this Employment Agreement, provided, that nothing contained herein
shall constitute or imply an obligation on the part of either party to enter
into such an extension at the Salary or any modified Salary or at all.

B. In addition to the foregoing, the Executive shall receive a one-time
retention grant of 15,000 (fifteen thousand) Restricted Stock Units (RSUs),
one-half of which will vest on the second anniversary of the date of grant and
the remaining RSUs will vest on the third anniversary of the date of grant.

C. In addition to the foregoing, the Executive shall be entitled to such other
cash bonuses and such other compensation in the form of stock, Restricted Stock
Units, stock options or other property or rights as may from time to time be
awarded to him by the Board or the Compensation Committee, in their sole



--------------------------------------------------------------------------------

discretion, during or in respect of his employment hereunder, including,
beginning with the Company’s fiscal year commencing January 1, 2012: (i) as may
be modified or amended from time to time by the Compensation Committee, an
annual cash bonus potential, on the terms and conditions set forth in the
Company’s Annual Executive Cash Bonus Plan, in an amount up to 50% of the
Executive’s Salary (initially US$325,000) commensurate with the bonus
opportunity of the presidents of the Company’s other divisions, and
(ii) participation in the Company’s annual incentive based Executive Equity Plan
at an initial participation rate of 150% of the Executive’s Salary (initially
US$975,000) commensurate with the target equity opportunity of the presidents of
the Company’s other divisions. The decision whether the Executive shall receive
any or all of the potential bonus or earn the equity grant shall be determined
by the Compensation Committee in its sole discretion, including based on its
determination regarding whether specific goals were achieved.”

(b) Section III (Benefits), subsection (A) is deleted in its entirety and
replaced with:

“(A). The Executive will be provided an automobile for business and personal use
or, at the Company’s discretion, an allowance in the amount of £2,300 per month.
All taxes associated with this benefit are the responsibility of the Executive.”

(c) Section V. (Term) is deleted in its entirety and replaced with:

“The term of this Employment Agreement (the “Term”) shall be for five (5) years
from the Effective Date of this Employment Agreement (January 1, 2010) (and such
period being herein referred to as the “Initial Term,” and any year commencing
on the Effective Date or any anniversary of the Effective Date being hereinafter
referred to as an “Employment Year”). After the Initial Term, this Employment
Agreement shall be renewable automatically for successive one (1) year periods
(each such period being referred to as a “Renewal Term”), unless, more than
thirty days prior to the expiration of the Initial Term or any Renewal Term,
either the Employee or the Company give written notice that employment will not
be renewed (“Notice of Non-Renewal”), whereupon (i) if the Employee gives the
Notice of Non-Renewal, the term of the Employee’s employment shall terminate
upon the expiration of the Initial Term or the then current Renewal Term, as the
case may be, or (ii) if the Company gives the Notice of Non-Renewal or
terminates this Employment Agreement without Cause, the term of the Employee’s
employment shall be for a final two (2) year period (the “Final Renewal Term”),
commencing effective at the date of Notice of Non-Renewal, unless earlier
terminated pursuant to Section VI hereof.”



--------------------------------------------------------------------------------

(d) Section X (General) is modified to become Section XI and a new Section X
(Compliance with Code Section 409(A)) is added as follows:

“A. It is intended that any amounts payable under this Employment Agreement and
the Company’s and the Executive’s exercise of authority or discretion hereunder
shall comply with Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), including the Treasury regulations and other published guidance
relating thereto, so as not to subject the Executive to the payment of any
interest or additional tax imposed under Code Section 409A. To the extent any
amount payable to the Executive from the Company, per this Employment Agreement
or otherwise, would trigger the additional tax imposed by Code Section 409A, the
payment arrangements shall be modified to avoid such additional tax.
Notwithstanding any provision in the Employment Agreement to the contrary, as
needed to comply with Code Section 409A, payments due under this Employment
Agreement shall be subject to a six (6) month delay such that amounts otherwise
payable during the six (6) month period following the Executive’s separation
from service shall be accumulated and paid in a lump-sum catch-up payment as of
the first day of the seventh-month following separation from service, as defined
under Code Section 409A (“Delayed Payment”).

B. The Company shall pay in full any Delayed Payment in accordance with
Section 10.1 and shall not deduct from or setoff against any Delayed Payment
(i) any compensation earned by the Executive as the result of employment by
another Company or business or profits earned by the Executive from any other
source at any time before and after the Date of Termination, or (ii) any other
amounts actually owed or claimed by the Company to be owed by the Executive to
the Company in connection with any claim the Company has or makes against the
Executive.”

3. Reaffirmation and Ratification. By execution of this Amendment, the parties
reaffirm and ratify all warranties, representations, terms, covenants, and
agreements set forth in the Employed Agreement, except as amended by this
Amendment.

4. Miscellaneous.

(a) This Amendment is a legal and binding obligation of the parties, enforceable
in accordance with its terms.

(b) This Amendment shall be construed in accordance with the internal laws and
not the choice of law provisions of the State of Indiana. Executive agrees to
and hereby does submit to jurisdiction before any state or Federal court of
record in Marion County, Indiana, or in the jurisdiction in which such violation
may occur, at Employer’s election.

(c) Except as specifically amended hereby, the Employment Agreement shall remain
in full force and effect. In the event the terms of the Employment Agreement
conflict with this Amendment, the terms of this Amendment shall control.

(d) Except as otherwise provided herein, this Amendment contains the entire
understanding between the parties, and there are no other agreements or
understandings between the parties with respect to the subject matter hereof. No
alteration or modification hereof shall be valid except by a subsequent written
instrument executed by the parties hereto.



--------------------------------------------------------------------------------

(e) This Amendment may be executed in any number of counterparts, and each such
counterpart shall be deemed to be an original instrument, but all such
counterparts together shall constitute only one Employment Agreement. Any
facsimile of this Amendment shall be considered an original document.

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Amendment
No. 1 to Employment Agreement dated effective as of the Effective Date on the
dates set forth below.

 

BRIGHTPOINT, INC. By:   /s/ Robert J. Laikin   Robert J. Laikin, Chairman of the
Board and Chief Executive Officer Date:   May 4, 2012 EXECUTIVE /s/ Anurag Gupta
Anurag Gupta Date:   May 4, 2012